ORDER

PER CURIAM.
In this workers’ compensation case, employee appeals the decision of the Labor and Industrial Relations Commission rescinding an order granting him an evidentiary hearing on his Motion to Review Award Based on Change of Condition.
In his sole point on appeal, he alleges the Commission erred in rescinding its order because it has continuing jurisdiction over his workers’ compensation claim. Further, he contends he is entitled to a hearing to establish the Second Injury Fund’s liability for his present condition. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).